   2:20-cv-01344-DCN    Date Filed 04/08/20   Entry Number 1-2   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION
                               IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20- cv-01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)

      ORDER APPOINTING JOHN R. GAMBLE, JR. TO SERVE PROCESS

     Plaintiff    in   the   above-captioned      action,     having   filed   a

Verified Complaint and having moved for issuance of process under

Rules B and C of the Supplemental Admiralty Rules for arrest and

attachment of the Defendant vessel, and this Court having ordered

issuance of said process under Rules B and C;           and

     THIS COURT having been reliably informed that the U.S. Marshals

Service is not arresting or attaching vessels due to COVID-19

concerns; it is

     HEREBY ORDERED, that John R. Gamble, Jr. is hereby appointed

to serve said process upon the Defendant vessel, to turn the

Defendant vessel over to the Substitute Custodian, and to file his

return promptly with the Clerk of this Court.

                                      1
2:20-cv-01344-DCN   Date Filed 04/08/20   Entry Number 1-2   Page 2 of 2




 SO ORDERED at _______________, South Carolina.



                               ____________________________
                               UNITED STATES DISTRICT JUDGE




                                  2
